             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA              )
                                      )
Plaintiff,                            )
                                      )
  v.                                  )    Case No. 18-000294-01-CR-W-H
TERRANCE S. HARVEY                    )
                                      )
                                      )
Defendant.                            )

                                     ORDER

      Having reviewed the record and the briefing, I ADOPT the report and

recommendation (Doc. 38) and DENY the motion to suppress (Doc. 18). I accept

the rationale and authorities cited in the Report and the supplemental arguments

cited in the Government’s Response to the motion (Doc. 21).

      Regarding defendant’s argument that the repeated arrest of another

suspect tainted the proceedings, the Johnson case, 848 F.3d 872, is not helpful to

this contention and no pertinent authority has been cited by defendant.

Detention on two closely related dates, with different circumstances, cannot be

likened to using a search warrant twice.
It is SO ORDERED.
                            /s/ Howard F. Sachs

                        HOWARD F. SACHS
                        UNITED STATES DISTRICT JUDGE

August 8, 2019

Kansas City, Missouri
